Citation Nr: 9935965	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits, paid pursuant 
to Chapter 35, Title 38, United States Code, at the part-time 
rate, for the period of enrollment from August 19, 1997 
through December 20, 1997.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1945.  He died in April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 determination from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  A notice of disagreement was received in January 
1998.  A statement of the case was issued in February 1998, 
and the appellant's substantive appeal was received in April 
1998.  The appellant is the veteran's widow.

This appeal was previously Remanded by the Board in December 
1998.


FINDING OF FACT

The appellant was certified for only five credit hours from 
August 19, 1997, through December 20, 1997, which would be 
counted toward her undergraduate program of study at the 
Santa Rosa Junior College.


CONCLUSION OF LAW

The criteria for entitlement to payment at the part-time 
rate, for the period of enrollment from August 19, 1997 
through December 20, 1997, for educational assistance 
benefits under Chapter 35 have not been met.  38 U.S.C.A. 
§ 3672 (West 1991); 38 C.F.R. §§ 21.4250, 21.4270, 21.7120, 
21.7122 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that she should have been paid at the 
half-time rate for coursework pursued from August 1997 to 
December 1997.  She contends that she was enrolled for 6.5 
semester hours of coursework during the time period in 
question.

An enrollment certification form (VA Form 22-1999-3) received 
by the RO in August 1997 indicated that the appellant was 
certified for 5 hours of coursework for a term of study 
beginning August 19, 1997.  Based on the contents of the 
enrollment certification form, the RO awarded assistance at 
less than the part-time rate.

In April 1998 the appellant submitted a "corrected 
enrollment printout" for the Fall 1997 semester.  The 
appellant argued that the enrollment form substantiated her 
claim that during the Fall 1997 semester she was enrolled in 
classes totaling 6.5 credit hours.

The RO has not disputed that the appellant was enrolled in 
6.5 hours during the Fall 1997 semester.  However, the RO 
relied upon the Santa Rosa Community College's certifying 
official's determination that the appellant was certified (as 
opposed to enrolled) for five credit hours from August 19, 
1997, through December 20, 1997.  A January 1998 memorandum 
documents information from the College to the effect that 
although the appellant was enrolled for 7.5 hours, only 5 
hours would count toward her degree plan as she had 
previously taken some of the same courses, had passed, and 
had received VA benefits for such courses.  Additional 
development was accomplished pursuant to the Board's remand, 
and a February 1999 memorandum documents information received 
from the College to the effect that the appellant's courses 
during the period in question included two courses which she 
had previously taken, receiving an A grade for each course. 

The Board notes that the appellant has submitted statements 
which indicate that she has the intent to incorporate her art 
coursework in her own small business.  However, the school 
has indicated that she would not be awarded credit twice for 
the same courses which she had taken three years earlier.  
The Board does not find that the courses in question can be 
viewed as "refresher courses" in accordance with 38 C.F.R. §§ 
21.7120, 21.7122.  The appellant does not dispute that she 
has already taken the courses in question, passed both, and 
there is no indication that the school required her to retake 
the courses as part of her program of study.  Perhaps the 
appellant had valid personal reasons for taking the courses 
again, but the fact is that they were not required by the 
College as she had already passed them and received credit 
for them.  Moreover, she had already received VA benefits for 
those courses.  The Board is unable to find a legal basis to 
in effect pay her twice for the same courses.  The school has 
certified only 5 credit hours during the pertinent time 
period, and by regulation, 5 credit hours does not warrant 
payment of educational benefits at the half-time rate.  38 
C.F.R. § 21.4270.  Accordingly, the Board finds that the 
appellant is not entitled to payment at the part-time rate, 
for the period of enrollment from August 19, 1997 through 
December 20, 1997, for educational assistance benefits under 
Chapter 35.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

